Exhibit 10.3

 

AMENDMENT NUMBER 15 TO LOAN DOCUMENTS

 

This AMENDMENT NUMBER 15 TO LOAN DOCUMENTS (this “Fifteenth Amendment”) is
entered into as of July 31, 2010, by and among GVEC RESOURCE IV INC. (the
“Agent”), as Agent and as a Lender, PRIVATE EQUITY MANAGEMENT GROUP LLC, a
Delaware limited liability company (“PEMG”), EMRISE CORPORATION, a Delaware
corporation (“Parent”), and Parent’s Subsidiaries that are signatories hereto
(collectively, with Parent, the “Borrowers” and each individually, a
“Borrower”), with reference to the following facts:

 

A.                                    Borrowers, Agent and the Lenders named
therein are parties to that certain Credit Agreement, dated as of November 30,
2007, as amended by that certain Amendment Number 1 to Loan Documents, dated as
of August 20, 2008, that certain Amendment Number 2 to Loan Documents, dated as
of February 12, 2009, that certain Forbearance Agreement and Amendment Number 3
to Loan Documents, dated as of March 20, 2009 (as amended by that certain
Amendment to Forbearance Agreement and Amendment Number 3 to Loan Documents,
dated as of Apri1 9, 2009), that certain Amendment Number 4 to Loan Documents,
dated as of Apri1 14, 2009, that certain Amendment Number 5 to Loan Documents,
dated as of August 14, 2009, that certain Amendment Number 6 to Loan Documents,
dated as of November 3, 2009, that certain Amendment Number 7 to Loan Documents,
dated as of November 13, 2009, that certain Amendment Number 8 to Loan
Documents, dated as of December 31, 2009, that certain Amendment Number 9 to
Loan Documents, dated as of Apri1 13, 2010, that certain Amendment Number 10 to
Loan Documents, dated as of May 3, 2010, that certain Amendment Number 11 to
Loan Documents, dated as of May 17, 2010, that certain Amendment Number 12 to
Loan Documents, dated as of June 1, 2010, that certain Amendment Number 13 to
Loan Documents, dated as of June 17, 2010 and that certain Amendment Number 14
to Loan Documents, dated as of July 16, 2010 (as further amended, restated,
supplemented or modified from time to time, the “Credit Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1.                                      Defined Terms.  Capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Credit
Agreement.

 

2.                                      Representations and Warranties.

 

(a)                                 Each Borrower hereby represents and warrants
that, after giving effect to this Fifteenth Amendment, no Event of Default or
failure of condition has occurred or exists, or would exist with notice or lapse
of time or both under the Credit Agreement.

 

(b)                                 All representations and warranties of
Borrowers in this Fifteenth Amendment and the Credit Agreement are true and
correct as of the date hereof, and shall survive the execution of this Fifteenth
Amendment.

 

1

--------------------------------------------------------------------------------


 

3.                                      Amendments.

 

(a)                                 “Key Milestone” numbered 10, as set forth in
Annex Y to the Credit Agreement, as Annex Y has been amended from time to time,
is hereby replaced in its entirety with the Key Milestone set forth in Annex Y-6
attached hereto.

 

(b)                                 The defined term “Maturity Date” in the
Credit Agreement shall mean and refer to August 31, 2010.

 

4.                                      Default.  In addition to all other
Events of Default under the Credit Agreement, the following shall constitute
Events of Default under this Fifteenth Amendment and the Credit Agreement:
(i) Borrowers’ failure to pay any amount when due under this Fifteenth Amendment
or to perform any covenant or other agreement contained in this Fifteenth
Amendment, or any other document entered into pursuant hereto, and/or (ii) the
termination of the Stock Purchase Agreement between Emrise Electronics
Corporation and Aeroflex Incorporated dated as of June 7, 2010, as amended from
time to time.

 

5.                                      Conditions Precedent.  The effectiveness
of this Fifteenth Amendment is subject to Agent’s receipt of all of the
following:

 

(a)                                 this Fifteenth Amendment and such other
agreements and instruments reasonably requested by Agent pursuant hereto
(including such documents as are necessary to create and perfect Agent’s
interest in the Collateral), each duly executed by each Borrower;

 

(b)                                 payment by Borrowers to PEMG of an amendment
fee in the amount of Thirty Thousand Dollars ($30,000), which shall be
nonrefundable as of the date hereof and due and payable as follows: (i) Twenty
Thousand Dollars ($20,000) on the date of this Fifteenth Amendment; and (ii) an
additional Ten Thousand Dollars ($10,000) on August 20, 2010;

 

(c)                                  payment by Borrowers of all legal fees and
expenses incurred through (which shall be due and payable on, and nonrefundable
as of) the date of this Fifteenth Amendment (which shall be remitted via wire
transfer according to the instructions set forth on Exhibit A hereto); and

 

(d)                                 such other documents and completion of such
other matters as Agent may reasonably deem necessary or appropriate.

 

6.                                      Release.

 

(a)                                 Each Borrower acknowledges that neither
Agent, any Lender nor PEMG (the “Released Parties”) would enter into this
Fifteenth Amendment without Borrowers’ assurance hereunder.  Except for the
obligations arising hereafter under this Fifteenth Amendment, each Borrower
hereby absolutely discharges and releases the Released Parties, any person or
entity that has obtained any interest from any of them under the Credit
Agreement or otherwise and each of the Released Parties’ and such entities’
former and present partners, stockholders, officers, directors, employees,
successors, assignees, agents and attorneys from any known or unknown claims
which any Borrower now has against any of them of any nature, including any
claims that any Borrower, its successors, counsel, and advisors may in the
future

 

2

--------------------------------------------------------------------------------


 

discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Credit Agreement or the transactions contemplated thereby.

 

(b)                                 Each Borrower waives the provisions of
California Civil Code Section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

(c)                                  The provisions, waivers and releases set
forth in this section are binding upon each Borrower and each Borrower’s
shareholders, agents, employees, assigns and successors in interest.  The
provisions, waivers and releases of this section shall inure to the benefit of
the Released Parties and their respective agents, employees, officers,
directors, assigns and successors in interest.

 

(d)                                 Each Borrower warrants and represents that
such Borrower is the sole and lawful owner of all right, title and interest in
and to all of the claims released hereby and no Borrower has heretofore assigned
or transferred or purported to assign or transfer to any person any such claim
or any portion thereof.  Each Borrower shall indemnify and hold harmless Agent,
each Lender and PEMG from and against any claim, demand, damage, debt, liability
(including payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any such assignment or
transfer.

 

(e)                                  The provisions of this section shall
survive payment in full of the Obligations, full performance of all the terms of
this Fifteenth Amendment and the Credit Agreement, and/or Agent’s, any Lender’s
or PEMG’s actions to exercise any remedy available under the Credit Agreement or
otherwise.

 

7.                                      Consultation of Counsel.  Each Borrower
acknowledges that such Borrower has had the opportunity to be represented by
legal counsel of its own choice throughout all of the negotiations that preceded
the execution of this Fifteenth Amendment.  Each Borrower has executed this
Fifteenth Amendment after reviewing and understanding each provision of this
Fifteenth Amendment and without reliance upon any promise or representation of
any person or persons acting for or on behalf of Agent.  Each Borrower further
acknowledges that such Borrower and its counsel have had adequate opportunity to
make whatever investigation or inquiry they may deem necessary or desirable in
connection with the subject matter of this Fifteenth Amendment prior to the
execution hereof and the delivery and acceptance of the consideration described
herein.

 

8.                                      Miscellaneous.

 

(a)                                 Successors and Assigns.  This Fifteenth
Amendment shall be binding upon and shall inure to the benefit of Borrower and
Agent and their respective successors and assigns;

 

3

--------------------------------------------------------------------------------


 

provided, however, that the foregoing shall not authorize any assignment by
Borrower of its rights or duties hereunder.

 

(b)                                 Integration.  This Fifteenth Amendment and
any documents executed in connection herewith or pursuant hereto contain the
entire Fifteenth Amendment between the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, offers and
negotiations, oral or written, with respect thereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Fifteenth Amendment; except that any financing statements or
other agreements or instruments filed by Agent with respect to Borrower shall
remain in full force and effect.

 

(c)                                  Course of Dealing; Waivers.  No course of
dealing on the part of Agent or its officers, nor any failure or delay in the
exercise of any right by Agent, shall operate as a waiver thereof, and any
single or partial exercise of any such right shall not preclude any later
exercise of any such right.  Agent’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Agent
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Agent.

 

(d)                                 Time is of the Essence.  Time is of the
essence as to each and every term and provision of this Fifteenth Amendment and
the other Credit Agreement

 

(e)                                  Legal Effect.  The Credit Agreement remains
in full force and effect.  If any provision of this Fifteenth Amendment
conflicts with applicable law, such provision shall be deemed severed from this
Fifteenth Amendment, and the balance of this Fifteenth Amendment shall remain in
full force and effect.

 

(f)                                   Choice of Law and Venue; Jury Trial
Waiver; Judicial Reference; Service of Process.  Section 12 of the Credit
Agreement hereby is incorporated herein by this reference as though fully set
forth.

 

(g)                                  Upon the effectiveness of this Fifteenth
Amendment, each reference in the Credit Agreement to “this Fifteenth Amendment,”
“hereunder,” “herein” “hereof” or words of like import referring to the Credit
Agreement shall mean and refer to the Credit Agreement as amended by this
Fifteenth Amendment.

 

(h)                                 Upon the effectiveness of this Fifteenth
Amendment, each reference in the Loan Documents to the “Credit Agreement,”
“thereunder,” “therein,” “thereof” or words of like import referring to the
Credit Agreement shall mean and refer to the Credit Agreement as amended by this
Fifteenth Amendment.

 

(i)                                     Assignment and Indemnity.  Borrower
consents to Agent’s assignment, in accordance with Section 13 of the Credit
Agreement, of all or any part of Agent’s rights under this Fifteenth Amendment
and the Credit Agreement.

 

9.                                      Entire Amendment; Effect of Fifteenth
Amendment.  This Fifteenth Amendment, and the terms and provisions hereof,
constitutes the entire Fifteenth Amendment among the parties pertaining to the
subject matter hereof and supersedes any and all prior or

 

4

--------------------------------------------------------------------------------


 

contemporaneous amendments relating to the subject matter hereof.  Except as
expressly set forth in this Fifteenth Amendment, the Credit Agreement and other
Loan Documents shall remain unchanged and in full force and effect.  To the
extent any terms or provisions of this Fifteenth Amendment conflict with those
of the Credit Agreement or other Loan Documents, the terms and provisions of
this Fifteenth Amendment shall control.  This Fifteenth Amendment is a Loan
Document.

 

10.                               Counterparts; Electronic Transmission.  This
Fifteenth Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Fifteenth Amendment by signing any such
counterpart.  Delivery of an executed counterpart of this Fifteenth Amendment by
electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Fifteenth Amendment.  Any party delivering an
executed counterpart of this Fifteenth Amendment by electronic mail also shall
deliver an original executed counterpart of this Fifteenth Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Fifteenth Amendment

 

[Balance of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this AMENDMENT NUMBER 15 TO LOAN
DOCUMENTS to be executed and delivered on the date first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carmine Oliva

 

By:

/s/ Carmine Oliva

Name:

Carmine Oliva

 

Name:

Carmine Oliva

Title:

Chief Executive Officer

 

Title:

President

 

 

 

 

 

 

 

 

 

 

CXR LARUS CORPORATION

 

ADVANCED CONTROL

 

 

 

COMPONENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carmine Oliva

 

By:

/s/ Carmine Oliva

Name:

Carmine Oliva

 

Name:

Carmine Oliva

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

 

 

CUSTOM COMPONENTS, INC.

 

GVEC RESOURCE IV INC.,

 

 

 

As Agent and a Lender

 

 

 

 

 

By:

/s/ Carmine Oliva

 

By: PRIVATE EQUITY MANAGEMENT

Name:

Carmine Oliva

 

GROUP LLC, its Court-Appointed Receiver

Title:

President

 

 

 

 

 

 

By:

/s/ Robert P. Mosier

 

 

 

Name:

Robert P. Mosier

 

 

 

Title:

Receiver

 

 

 

 

 

 

 

 

 

 

PRIVATE EQUITY MANAGEMENT

 

 

 

GROUP LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert P. Mosier

 

 

 

Name:

Robert P. Mosier

 

 

 

Title:

Receiver

 

 

 

 

[Signature Page to Amendment Number 15 to Loan Documents]

 

6

--------------------------------------------------------------------------------


 

ANNEX Y-6

 

(Amended “Key Milestones” re Sale of ACC)

 

Key
Milestone
#

 

Date

 

PEM Deliverable

 

Description

 

10

 

8/31

 

Closing documentation

 

·     Complete vote and close transaction

 

 

7

--------------------------------------------------------------------------------

 